DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (“Zhang”) (U.S. PG Publication No. 2004/0090334).

In regards to claim 1, Zhang teaches a system for detecting activeness of a driver, the system comprising: 
	a camera configured to photograph the driver (See ¶0002); 
	a camera moving module configured to move the camera (See ¶0022); and 
	a camera operation processor configured to detect the activeness of the driver by processing an image captured by the camera (See ¶0002); and 
	control the camera to move using the camera moving module according to the detected activeness of the driver (See ¶0022 wherein the camera may adjusted, reposition or oriented in a manner as to locate and track an identifiable feature such as the driver’s face, one or both eyes).

In regards to claim 4, Zhang teaches the system of claim 1, wherein the camera operation processor is further configured to: when it is determined that the driver has not been looking ahead for a predetermined time, move a position of the camera to photograph a face of the driver whose head is down (See ¶0022 wherein the camera may adjusted, reposition or oriented in a manner as to locate and track an identifiable feature such as the driver’s face, one or both eyes, whether the conditions are such that he’s looking ahead or not); and 
	when it is determined that the driver has been looking ahead for the predetermined time, set the activeness of the driver to normal (See ¶0002 and 0022).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) (U.S. PG Publication No. 2004/0090334) in view of Prins et al. (U.S. PG Publication No. 2021/0044779).

In regards to claim 2, Zhang fails to teach the system of claim 1, wherein the camera moving module comprises: a rail on which the camera is mounted to move; a camera one-axis drive module configured to control the camera to move on the rail; and a camera a two-axis drive module configured to adjust an angle of the camera.

	a camera one-axis drive module configured to control the camera to move on the rail (See ¶0054); and 
	a camera a two-axis drive module configured to adjust an angle of the camera (See ¶0054 wherein the camera which may be mounted on a rail may also be that of a pan/zoom/tilt camera).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Prins into Zhang because it provides larger degrees of freedom for an imaging camera and may thus allow for more adaptable imaging according to what is required of the situation, thus making a more efficient system.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) (U.S. PG Publication No. 2004/0090334) in view of Jacobsz Rosier et al. (“Jacobsz”) (U.S. PG Publication No. 2020/0130771).

In regards to claim 3, Zhang fails to teach the system of claim 1, wherein the camera operation processor is further configured to: determine whether a gaze direction of the driver is looking ahead by recognizing a position of a face of the driver photographed by the camera; and when it is determined that the driver has been looking ahead for a predetermined time, set the activeness of the driver to a high level.
	In a similar endeavor Jacobsz teaches determine whether a gaze direction of the driver is looking ahead by recognizing a position of a face of the driver photographed by the camera (“By employing 
	when it is determined that the driver has been looking ahead for a predetermined time, set the activeness of the driver to a high level (“By employing the driver facing camera 129, it's possible to determine the attention level of the driver. The position of the eyes and direction of the face is tracked to determine where the driver is looking, and if he is focused forwards and not looking at the screen too long, then the safety level is high,” - ¶0294).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Jacobsz into Zhang because it allows for the assignation of a safety level at which the driver is operating at in much the way Zhang also teaches, with more specificity of safety levels as seen in ¶0288-0292.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) (U.S. PG Publication No. 2004/0090334) in view of Poppe et al. (“Poppe”) (U.S. PG Publication No. 2015/0085124).

In regards to claim 5, Zhang fails to teach the system of claim 4, wherein the camera operation processor is further configured to: determine whether the driver reacts to the movement of the camera; and when it is determined the driver reacts to the movement of the camera, set the activeness of the driver to a normal level.

	when it is determined the driver reacts to the movement of the camera, set the activeness of the driver to a normal level (See ¶0005-0006 and ¶0036-0040 of Poppe in view of ¶0002 and 0022 of Zhang as described above).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Poppe into Zhang because it allows for the provision of a more established determination of driver attentiveness through the use of multiple levels, furthermore this is done through assessing the alertness on the basis of detected eye movement as described in ¶0006.

In regards to claim 6, Zhang fails to teach the system of claim 5, wherein the camera operation processor is further configured to: when it is determined that the driver does not react to the movement of the camera, detect the face and the gaze direction of the driver to determine whether the 
	In a similar endeavor Poppe teaches when it is determined that the driver does not react to the movement of the camera, detect the face and the gaze direction of the driver to determine whether the driver is in a drowsy state (See ¶0005-0006 wherein the system assesses the alertness of a driver in response to image data displayed, and as seen in ¶0036-0040 based on the driver’s reaction and response time an alertness of varying levels may be given, this is taken in view of Zhang’s teachings in ¶0002 and 0022 wherein one of ordinary skill in the art understands that rather than specific image data being used to capture the driver’s attention, the mere movement of a camera following the user’s gaze could provide feedback and driver response, especially since the intent of both systems is to assess alertness based at least on detected eye movement); and 
	when the driver is in the drowsy state, set the activeness of the driver to a low level (See ¶0005-0006 and ¶0036-0040 of Poppe in view of ¶0002 and 0022 of Zhang as described above especially wherein Zhang teaches the use of a drowsy state).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Poppe into Zhang because it allows for the provision of a more established determination of driver attentiveness through the use of multiple levels, furthermore this is done through assessing the alertness on the basis of detected eye movement as described in ¶0006.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) (U.S. PG Publication No. 2004/0090334) in view of Poppe et al. (“Poppe”) (U.S. PG Publication No. 2015/0085124) and Jacobsz Rosier et al. (“Jacobsz”) (U.S. PG Publication No. 2020/0130771).

In regards to claim 7, Zhang fails to teach the system of claim 6, wherein the camera operation processor is further configured to: when the driver is not in the drowsy state, determine whether the driver is looking ahead; when the driver is not looking ahead, detect the face and the gaze direction of the driver; and when the driver is looking ahead, determine whether the driver has been looking ahead for a predetermined time.
	In a similar endeavor Jacobsz teaches when the driver is not in the drowsy state, determine whether the driver is looking ahead (See ¶0294 wherein the system may determine a safety level based on whether the driver is focused forwards for a predetermined amount of the time or not, this is taken in view of Zhang’s teaching where such determinations of low attentiveness may pertain to being in a drowsy state); 
	when the driver is not looking ahead, detect the face and the gaze direction of the driver (See ¶0294 wherein the gaze direction of the driver is consistently determined); and 
	when the driver is looking ahead, determine whether the driver has been looking ahead for a predetermined time (See ¶0294 wherein the system may determine a safety level based on whether the driver is focused forwards for a predetermined amount of the time or not).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Jacobsz into Zhang because it allows for .

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) (U.S. PG Publication No. 2004/0090334) in view of Shintani et al. (“Shin”) (U.S. PG Publication No. 2020/0309548).

In regards to claim 8, Zhang fails to teach the system of claim 1, further comprising a display configured to display an operation state of the camera, wherein the display is located on one side of the camera and configured to change one of color and brightness according to the activeness of the driver.
	In a similar endeavor Shin teaches further comprising a display configured to display an operation state of the camera, wherein the display is located on one side of the camera and configured to change one of color and brightness according to the activeness of the driver (See ¶0108 in view of FIG. 13 wherein if the driver is in a fatigue state and is detected, the system may not only change the color and brightness of the display, but may additionally change the route for the driver and notify of such changes, this is taken in view of Zhang’s teachings in ¶0002 and 0022 wherein a drowsy state may be determined using a driver-facing camera, wherein it is obvious to one of ordinary skill in the art that the display may be placed to one side of the camera as there are limited locations within the periphery of a driver within a vehicle).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Shin into Zhang because it allows for the .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) (U.S. PG Publication No. 2004/0090334) in view of Kim (U.S. PG Publication No. 2021/0031687).

In regards to claim 11, Zhang teaches a method for detecting activeness of a driver, the method comprising: 
	photographing the driver (See ¶0002); 
	determining whether a gaze of the driver is looking ahead by detecting the gaze of the driver from a captured image (See ¶0002).
	Zhang, however, fails to teach setting the activeness of the driver according to whether the gaze of the driver is looking ahead.
	In a similar endeavor Kim teaches setting the activeness of the driver according to whether the gaze of the driver is looking ahead (See ¶0070).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kim into Zhang because it allows for a system to analyze and determine the state of a driver based on imaging of the driver, as well as using a fixed amount of time as described in ¶0070, thus improving the accuracy of such a system for determining drowsiness or carelessness.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) (U.S. PG Publication No. 2004/0090334) in view of Kim (U.S. PG Publication No. 2021/0031687) and Jacobsz Rosier et al. (“Jacobsz”) (U.S. PG Publication No. 2020/0130771).

In regards to claim 12, Zhang fails to teach the method of claim 11, wherein the setting of the activeness of the driver according to whether the gaze of the driver is looking ahead comprises: recognizing a gaze direction of the driver by recognizing a position of a face of the driver photographed by the camera; determining whether the recognized gaze direction of the driver is looking ahead; and  when it is determined that the gaze of the driver is looking ahead, setting the activeness of the driver to a high level.
	In a similar endeavor Jacobsz teaches recognizing a gaze direction of the driver by recognizing a position of a face of the driver photographed by the camera (“By employing the driver facing camera 129, it's possible to determine the attention level of the driver. The position of the eyes and direction of the face is tracked to determine where the driver is looking, and if he is focused forwards and not looking at the screen too long, then the safety level is high,” - ¶0294); 
	determining whether the recognized gaze direction of the driver is looking ahead (“By employing the driver facing camera 129, it's possible to determine the attention level of the driver. The position of the eyes and direction of the face is tracked to determine where the driver is looking, and if he is focused forwards and not looking at the screen too long, then the safety level is high,” - ¶0294); and 
	when it is determined that the gaze of the driver is looking ahead, setting the activeness of the driver to a high level (“By employing the driver facing camera 129, it's possible to determine the attention level of the driver. The position of the eyes and direction of the face is tracked to determine where 
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Jacobsz into Zhang because it allows for the assignation of a safety level at which the driver is operating at in much the way Zhang also teaches, with more specificity of safety levels as seen in ¶0288-0292.

In regards to claim 13, Zhang teaches the method of claim 12, further comprising: when it is determined the gaze of the driver is not looking ahead, moving a position of the camera so as to photograph the face of the driver whose head is down (See ¶0022 wherein the camera may adjusted, reposition or oriented in a manner as to locate and track an identifiable feature such as the driver’s face, one or both eyes, whether the conditions are such that he’s looking ahead or not); 
	determining whether the driver has been looking ahead for a predetermined time from an image captured by the camera whose position has been moved; and when it is determined that the driver has been looking ahead for the predetermined time, setting the activeness of the driver to a normal level (See ¶0002 and 0022).

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”) (U.S. PG Publication No. 2004/0090334) in view of Kim (U.S. PG Publication No. 2021/0031687) and Jacobsz Rosier et al. (“Jacobsz”) (U.S. PG Publication No. 2020/0130771), in further view of Poppe et al. (“Poppe”) (U.S. PG Publication No. 2015/0085124).

In regards to claim 14, Zhang fails to teach the method of claim 13, wherein the moving of the position of the camera so as to photograph the face of the driver whose head is down comprises: 
	determining whether there is any reaction of the driver while the camera is moving; and when it is determined there is any reaction of the driver, setting the activeness of the driver to a normal level.
	In a similar endeavor Poppe teaches determining whether there is any reaction of the driver while the camera is moving (See ¶0005-0006 wherein the system assesses the alertness of a driver in response to image data displayed, and as seen in ¶0036-0040 based on the driver’s reaction and response time an alertness of varying levels may be given, including one which could be considered a “normal” level, this is taken in view of Zhang’s teachings in ¶0002 and 0022 wherein one of ordinary skill in the art understands that rather than specific image data being used to capture the driver’s attention, the mere movement of a camera following the user’s gaze could provide feedback and driver response, especially since the intent of both systems is to assess alertness based at least on detected eye movement); and 
	when it is determined there is any reaction of the driver, setting the activeness of the driver to a normal level (See ¶0005-0006 and ¶0036-0040 of Poppe in view of ¶0002 and 0022 of Zhang as described above).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Poppe into Zhang because it allows for the provision of a more established determination of driver attentiveness through the use of multiple levels, furthermore this is done through assessing the alertness on the basis of detected eye movement as described in ¶0006.

In regards to claim 15, Zhang fails to teach the method of claim 14, further comprising: when it is determined that there is no reaction of the driver, detecting the face and the gaze direction of the driver; and when the driver is in a drowsy state, setting the activeness of the driver to a low level.
	In a similar endeavor Kim teaches when it is determined that there is no reaction of the driver, detecting the face and the gaze direction of the driver (See ¶0070); and 
	when the driver is in a drowsy state, setting the activeness of the driver to a low level (See ¶0070).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Kim into Zhang because it allows for a system to analyze and determine the state of a driver based on imaging of the driver, as well as using a fixed amount of time as described in ¶0070, thus improving the accuracy of such a system for determining drowsiness or carelessness.

In regards to claim 16, Zhang fails to teach the method of claim 15, further comprising: when the driver is not in the drowsy state, determining whether the driver is looking ahead; when the driver is not looking ahead in a state other than the drowsy state, detecting of the face and the gaze direction of the driver; and when the driver is looking ahead, determining whether the driver has been looking ahead for a predetermined time.
	In a similar endeavor Kim teaches when the driver is not in the drowsy state, determining whether the driver is looking ahead (See ¶0070); 
	when the driver is not looking ahead in a state other than the drowsy state, detecting of the face and the gaze direction of the driver (See ¶0070); and 
	when the driver is looking ahead, determining whether the driver has been looking ahead for a predetermined time (See ¶0070).
.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsz Rosier et al. (“Jacobsz”) (U.S. PG Publication No. 2020/0130771) in view of Poppe et al. (“Poppe”) (U.S. PG Publication No. 2015/0085124).

In regards to claim 18, Jacobsz teaches a method for detecting activeness of a driver, the method comprising: 
	photographing the driver (“By employing the driver facing camera 129, it's possible to determine the attention level of the driver. The position of the eyes and direction of the face is tracked to determine where the driver is looking, and if he is focused forwards and not looking at the screen too long, then the safety level is high,” - ¶0294); 
	determining whether the gaze of the driver is looking ahead by detecting a gaze of the driver from a captured image (“By employing the driver facing camera 129, it's possible to determine the attention level of the driver. The position of the eyes and direction of the face is tracked to determine where the driver is looking, and if he is focused forwards and not looking at the screen too long, then the safety level is high,” - ¶0294); 

	In a similar endeavor Poppe teaches when it is determined that the gaze of the driver is looking ahead, moving the camera (See ¶0005-0006 wherein the system assesses the alertness of a driver in response to image data displayed, and as seen in ¶0036-0040 based on the driver’s reaction and response time an alertness of varying levels may be given, including one which could be considered a “normal” level, this is taken in view of Jacobsz’s teachings in ¶0294 wherein one of ordinary skill in the art understands that rather than specific image data being used to capture the driver’s attention, the mere movement of a camera following the user’s gaze could provide feedback and driver response, especially since the intent of both systems is to assess alertness based at least on detected eye movement); 
	determining whether the driver reacts to the moving camera based on an image captured by the moving camera (See ¶0005-0006 and 0036-0040 as described above); and 
	when it is determined that the driver reacts to the moving camera, setting the activeness of the driver to a normal level  (See ¶0005-0006 and ¶0036-0040 of Poppe in view of ¶0002 and 0022 of Zhang as described above).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Poppe into Jacobsz because it allows for the provision of a more established determination of driver attentiveness through the use of multiple 

In regards to claim 19, Jacobsz teaches the method of claim 18, further comprising: 
	when it is determined that the gaze of the driver is looking ahead, setting the activeness of the driver to a high level (“By employing the driver facing camera 129, it's possible to determine the attention level of the driver. The position of the eyes and direction of the face is tracked to determine where the driver is looking, and if he is focused forwards and not looking at the screen too long, then the safety level is high,” - ¶0294).

In regards to claim 20, Jacobsz fails to teach the method of claim 18, further comprising: when it is determined that the driver does not react to the moving camera, setting the activeness of the driver to a low level.
	In a similar endeavor Poppe teaches when it is determined that the driver does not react to the moving camera, setting the activeness of the driver to a low level (See ¶0005-0006 and ¶0036-0040 wherein the activeness of the driver may be set to varying levels based on at least a response time).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Poppe into Jacobsz because it allows for the provision of a more established determination of driver attentiveness through the use of multiple levels, furthermore this is done through assessing the alertness on the basis of detected eye movement as described in ¶0006.

Allowable Subject Matter
Claims 9, 10 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Examiner




/EDEMIO NAVAS JR/Examiner, Art Unit 2483